Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph A. Daniels appeals the district court’s order denying his “Motion for Judgment” that the district court construed as motion for relief under Fed. R.Civ.P. 60(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for-the reasons stated by the district court. Daniels v. Caldwell, No. 3:14-cv-00856-REP-RCY, 2015 WL 7283121 (E.D.Va. Nov. 16, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *294court and argument would not aid the decisional process.

AFFIRMED.